DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 16 and 25, the claims state: “the second BWP is designated as a new BWP for the UE” which is unclear.  It is not clear what is meant by the second BWP being designated as a “new BWP”.  Claim should state the second BWP is designated as a newly active BWP, or second BWP is activated as a new BWP or something similar.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-19, 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2021/0119745, hereinafter Li).

Regarding claim 1, Li discloses a user equipment (UE, Fig. 13) in a wireless communication network, comprising: a wireless transceiver (transceiver, Para [0287]); a memory (memory, Para [0288]); and a processor (processor, Para [0288]) communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: receive a message indicating an active bandwidth part (BWP) of a plurality of BWPs of a carrier bandwidth for the UE (plurality of BWPs can be configured for the UE, Para [0164], BS activates one of the plurality of BWPs, Para [0164]); and communicate with a base station to configure a second BWP of the plurality of BWPs to be complementary to the active BWP (second BWP can be a to-be-activated BWP, Para [0006]), based on a determined slot format or signaling priority of the active BWP (first BWP can be for eMBB service and second BWP can be for URLLC service, where UE needs to switch quickly, Para [0169]), wherein the second BWP is designated as a new BWP for the UE based on the active BWP being deactivated (UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]).
Regarding claims 2, 11, 17 and 26, Li discloses the UE/method/entity of claim 1/10/16/25, wherein the second BWP has at least a partially overlapping bandwidth with the activated BWP (first and second BWP can overlap, Fig. 3).
Regarding claims 3, 12, 18 and 27, Li discloses the UE/method/entity of claim 1/10/16/25, wherein the second BWP comprises a larger sub-carrier spacing from the activated BWP (one BWP can have SCS of 15 kHz and another BWP can have SCS of 30 kHz, Para [0138]).
Regarding claims 5 and 21, Li discloses the UE/entity of claim 1/16, wherein the processor and the memory are configured to communicate with the base station to configure the second BWP to be complementary to the activated BWP by: receiving a second BWP configuration comprising a modified one or more bits to indicate that the second BWP is complementary (a configuration message can indicate the second BWP is a to-be-activated BWP, Para [0010], using bits), or receiving a modified BWP index associated with the activated BWP to indicate that the second BWP is complementary.
Regarding claims 6 and 22, Li discloses the UE/entity of claim 1/16, wherein the processor and the memory are configured to activate the second BWP based on the activated BWP being deactivated (UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]), and configure the activated BWP to be complementary to the second BWP (the to-be-activated BWP can be switched, Para [0254], in this case switching from second BWP to the original active BWP).
Regarding claims 7, 15, 23 and 29, Li discloses the UE/method/entity of claim 1/10/16/25, wherein the processor and the memory are configured to activate the second BWP based on the activated BWP being deactivated, and further configured to: receive downlink control information (DCI) indicating another BWP of the plurality of BWPs that is complementary to the second BWP, or receive radio resource control (RRC) signaling indicating another BWP of the plurality of BWPs that is complementary to the second BWP (the BS can transmit a second message to configure the to-be-activated BWPs via DCI or RRC signaling, Para [0190]).
Regarding claim 8, 13, 19 and 30, Li discloses the UE/method/entity of claim 1/10/16/25, wherein the second BWP is activated based on the activated BWP being deactivated during an ultra-reliable low latency communication (URLLC) operating mode (UE transmits eMMB service in BWP 1 and transmits URLLC service in BWP 2 and may need to switch quickly, Para [0169], this means BWP 1 is deactivated and BWP 2 is activated when needing to transmit URLLC data).
Regarding claims 9 and 24, Li discloses the UE/entity of claim 1/16, wherein the processor and the memory are configured to communicate with the base station to activate a third BWP of the plurality of BWPs based on the activated BWP being deactivated, and further configured to: receive a second message to configure the second BWP to be complementary to the third BWP, based on the determined slot format or signaling priority, wherein the second BWP is designated as a new BWP the UE will switch to based on the third BWP being deactivated (a configuration message can indicate the second BWP is a to-be-activated BWP, Para [0010], UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]), receive a third message to configure a fourth BWP to be complementary to the third BWP, based on the determined slot format or signaling priority, wherein the fourth BWP is designated as a new BWP the UE will switch to based on the third BWP being deactivated, or receive data indicating one of the plurality of BWPs to be complementary to the third BWP, wherein the indicated one of the plurality of BWPs is designated as a new BWP the UE will switch to based on the third BWP being deactivated.
Regarding claim 10, Li discloses a method of full duplex communication in a user equipment (UE), comprising: receiving a message indicating an active bandwidth part (BWP) of a plurality of BWPs of a carrier bandwidth for the UE (plurality of BWPs can be configured for the UE, Para [0164], BS activates one of the plurality of BWPs, Para [0164]); and communicating with a base station to configure a second BWP of the plurality of BWPs to be complementary to the active BWP (second BWP can be a to-be-activated BWP, Para [0006]), based on a determined slot format or signaling priority of the active BWP (first BWP can be for eMBB service and second BWP can be for URLLC service, where UE needs to switch quickly, Para [0169]), wherein the second BWP is designated as a new BWP for the UE based on the active BWP being deactivated (UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]).
Regarding claim 16, Li discloses a scheduling entity (network device, Fig. 14) in a wireless communication network, comprising: a wireless transceiver (transceiver, Para [0294]); a memory (memory, Para [0293]); and a processor (processor, Para [0293]) communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: transmit a first message indicating an active bandwidth part (BWP) of a plurality of BWPs of a carrier bandwidth for a scheduled entity (plurality of BWPs can be configured for the UE, Para [0164], BS activates one of the plurality of BWPs, Para [0164]); and transmit a second message to the scheduled entity to configure a second BWP of the plurality of BWPs to be complementary to the active BWP (second BWP can be a to-be-activated BWP, Para [0006]), based on a determined slot format or signaling priority of the activated BWP (first BWP can be for eMBB service and second BWP can be for URLLC service, where UE needs to switch quickly, Para [0169]), wherein the second BWP is designated as a new BWP for the UE based on the activated BWP being deactivated (UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]).
Regarding claim 25, Li discloses a method of full duplex communication in a scheduling entity, comprising: transmitting a first message indicating an active bandwidth part (BWP) of a plurality of BWPs of a carrier bandwidth for a scheduled entity (plurality of BWPs can be configured for the UE, Para [0164], BS activates one of the plurality of BWPs, Para [0164]); and transmitting a second message to the scheduled entity to configure a second BWP of the plurality of BWPs to be complementary to the active BWP (second BWP can be a to-be-activated BWP, Para [0006]), based on a determined slot format or signaling priority of the activated BWP (first BWP can be for eMBB service and second BWP can be for URLLC service, where UE needs to switch quickly, Para [0169]), wherein the second BWP is designated as a new BWP for the UE based on the activated BWP being deactivated (UE receives a message in the active BWP that the new BWP is a second BWP, Para [0026], BS can indicate switching BWPs via RRC or DCI, where UE deactivates old BWP and activates the new BWP, Para [0164]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Behravan et al (US 2021/0068086, hereinafter Behravan) and in view of Jeon et al (US 2019/0289513, hereinafter Jeon).

Regarding claims 4, 14, 20 and 28, Li discloses the UE/method/entity of claim 1/10/16/25, but not wherein the slot format comprises at least one of a half-duplex slot format or a full-duplex slot format, and wherein the processor and the memory are configured to activate the second BWP based on the activated BWP being deactivated, during a UE transition from a half-duplex slot to a full-duplex slot.  Behravan discloses TDD (half duplex) and FDD (full duplex) are referred to as slot format and slot format can be dynamically configured, Para [0049], where NR supports different configurations on a slot level, Para [0048].  Jeon discloses the BS can indicate a DL and UL BWP for activation for FDD and the BS can indicate a BWP for activation for TDD, Para [0140].  In view of the combination, the slot format is dynamically changed from TDD to FDD and the BWP for FDD is activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Behravan and Jeon in the system of Li in order to switch BWPs without increasing signaling overhead or decreasing spectrum efficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461